Wagner, Judge,
delivered the opinion of the court.
The only reason urged for a reversal of the judgment of the Circuit Court is the refusal of the court to continue the cause on the application of the appellants. It sems that the action had been pending in court for about seven years, and had been continued from term to term till the fall term of 1864. The only ground for a continuance on the part of the appellants was the absence of a witness named Castello, who had been a captain in the United States army, but had been mustered out of service prior to the trial. The respondent also desired his testimony, and regularly gave the appellant notice and proceeded to take his deposition, but the appellant declined to cross-examine him when his deposition was taken. The appellant .stated in his affidavit for a continuance that he wished Castello’s personal attendance in court, and that Castello had assured him that he would be present at the trial, and that, if the case was continued, he would procure his attendance at the next court, or take his deposition. The court overruled the application and proceeded with the trial. There is surely nothing here to show that the court exercised its discretion unsoundly.
The judgment is affirmed.
The other judges concur.